SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Michael Dent appeals a sentence of thirty months imprisonment imposed on him as a consequence of his admitted violation of supervised release. We assume the parties’ familiarity with the facts, the underlying proceedings, and the specification of appellate issues and hold as follows.
(1) Contrary to Dent’s contention, the Pennsylvania district court order modifying his term of supervised release is unambiguous and cannot be read as vacating his conviction for a Class B felony and substituting a conviction for a Class C felony. That the Pennsylvania court may have imposed an impermissibly lenient supervised release term in light of Dent’s offense of conviction gave neither Judge Kaplan nor our court jurisdiction to modify that order. Therefore, the district court permissibly imposed a sentence of thirty months imprisonment for violation of the terms of Dent’s supervised release. See 18 U.S.C. § 3583(e)(3).
(2) We decline to reach the arguments made in Dent’s pro se supplemental brief because they do not rest on record evidence. See United States v. Cimino, 381 F.3d 124, 130 (2d Cir.2004).
We therefore affirm the district court’s judgment; our affirmance is without prejudice to any right Dent may have to raise the arguments in his pro se supplemental brief in a motion made pursuant to 28 U.S.C. § 2255.